                                      Case 2:18-cv-10757-RAO Document 1 Filed 12/28/18 Page 1 of 6 Page ID #:1



                                      Gregory P. Goonan (Cal Bar # 119821)
                                  1   THE AFFINITY LAW GROUP®
                                  2   5755 Oberlin Drive, Suite 200
                                      San Diego, CA 92121
                                  3   Telephone: (858) 412-4296
                                      Facsimile: (619) 243-0088
                                  4   Email: ggoonan@affinity-law.com
                                  5
                                      Attorneys for Plaintiff
                                  6   Robert O’Neil

                                  7

                                  8                              UNITED STATES DISTRICT COURT
                                  9                             CENTRAL DISTRICT OF CALIFORNIA
                                 10
THE AFFINITY LAW GROUP®




                                 11   ROBERT O’NEIL, an individual,               )
 5755 Oberlin Drive, Suite 200




                                                                                  )   CASE NO. 2:18-cv-10757
    San Diego, CA 92121




                                 12                    Plaintiff,                 )
       (858) 412-4296




                                      vs.                                         )
                                 13                                               )   COMPLAINT FOR COPYRIGHT
                                      RAZOR USA LLC, a Delaware limited liability )   INFRINGEMENT
                                 14   company,                                    )
                                 15                                               )   JURY TRIAL DEMANDED
                                                       Defendant.                 )
                                 16                                               )
                                                                                  )
                                 17                                               )
                                                                                  )
                                 18
                                                                                  )
                                 19

                                 20          Plaintiff Robert O’Neil (“O’Neil” or “Plaintiff”) by and through his
                                 21   undersigned counsel, as and for his Complaint against Defendant Razor USA LLC
                                 22   (“Razor” or “Defendant”) hereby alleges as follows:
                                 23                                NATURE OF THE ACTION
                                 24          1.      This is an action for copyright infringement under Section 501 of the
                                 25   Copyright Act.
                                 26          2.      This action arises out of Defendant’s unauthorized reproduction and
                                 27   public display of a copyrighted photograph (the “Photograph”) of Joe Jonas on a
                                 28
                                                           COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                  1
                                      Case 2:18-cv-10757-RAO Document 1 Filed 12/28/18 Page 2 of 6 Page ID #:2




                                  1   Razor scooter. The Photograph and the copyright in the Photograph are owned and
                                  2   registered by O’Neil, a New York-based professional photographer.
                                  3         3.     By this action, Plaintiff seeks monetary relief under the Copyright Act of
                                  4   the United States, as amended, 17 U.S.C. § 101 et seq.
                                  5                              JURISDICTION AND VENUE
                                  6         4.     This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and
                                  7   this Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§
                                  8   1331 and 1338(a).
                                  9         5.     This Court has personal jurisdiction over Defendant because Defendant
                                 10   resides in and/or transacts business in California.
THE AFFINITY LAW GROUP®




                                 11         6.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
 5755 Oberlin Drive, Suite 200
    San Diego, CA 92121




                                 12                                       THE PARTIES
       (858) 412-4296




                                 13         7.     O’Neil is a professional photojournalist having a usual place of business
                                 14   at 10-01 162 Street, Apartment 7B, Whitestone, NY 11357.
                                 15         8.     Upon information and belief, Razor is a limited liability company
                                 16   organized and existing under the laws of the State of Delaware with a place of
                                 17   business at 12723 166th Street, Cerritos, CA 90703.
                                 18         9.     Upon information and belief, at all times material hereto, Defendant has
                                 19   owned, controlled, and operated, an Instagram social media webpage at the website
                                 20   located at the following URL: https://www.instagram.com/razorworldwide/?hl=en
                                 21   (the “Website”).
                                 22         10.    Razor is a for-profit entity.
                                 23                                 STATEMENT OF FACTS
                                 24         A.     Background and Plaintiff’s Ownership of the Photographs
                                 25         11.    O’Neil is a professional photojournalist who photographed Joe Jonas
                                 26   (“the Photograph”). A true and correct copy of the Photograph is attached hereto as
                                 27   Exhibit A.
                                 28
                                                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                   2
                                      Case 2:18-cv-10757-RAO Document 1 Filed 12/28/18 Page 3 of 6 Page ID #:3




                                  1         12.    O’Neil is the author of the Photograph and has at all times been the sole
                                  2   owner of all right, title and interest in and to the Photograph, including the copyright
                                  3   thereto.
                                  4         13.    The Photograph was registered with the U.S. Copyright Office and was
                                  5   given Copyright Registration Number VA 2-121-470 and titled “8.15.18. Joe
                                  6   Jonas081518_04. O'Neil.jpg,” effective as of September 26, 2018 (the “Certificate”).
                                  7   A true and correct copy of the Certificate is attached hereto as Exhibit B.
                                  8         B.     Defendant’s Infringing Activities
                                  9         14.    Razor posted the Photograph on their Instagram social media website.
                                 10   See URL: https://www.instagram.com/razorworldwide/?hl=en.
THE AFFINITY LAW GROUP®




                                 11         15.    Screenshots of the Photograph as it appears on the Website are attached
 5755 Oberlin Drive, Suite 200
    San Diego, CA 92121




                                 12   hereto as Exhibit C.
       (858) 412-4296




                                 13         16.    Defendant did not license the Photograph from Plaintiff for the Website
                                 14   or any other use.
                                 15         17.    Defendant did not have Plaintiff’s permission or consent to publish the
                                 16   Photograph on the Website.
                                 17                              FIRST CLAIM FOR RELIEF
                                 18                            (COPYRIGHT INFRINGEMENT)
                                 19                                   (17 U.S.C. §§ 106, 501)
                                 20         18.    Plaintiff incorporates by reference each and every allegation contained in
                                 21   Paragraphs 1-17 above.
                                 22         19.    Defendant infringed Plaintiff’s copyright in the Photograph by
                                 23   reproducing and publicly displaying the Photograph on its Website. Defendant is not,
                                 24   and has never been, licensed or otherwise authorized to reproduce, publicly display,
                                 25   distribute and/or use the Photograph.
                                 26

                                 27

                                 28
                                                          COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                  3
                                      Case 2:18-cv-10757-RAO Document 1 Filed 12/28/18 Page 4 of 6 Page ID #:4




                                  1         20.    The acts of Defendant complained of herein constitute infringement of
                                  2   Plaintiff’s copyright and exclusive rights under copyright in violation of Sections 106
                                  3   and 501 of the Copyright Act, 17 U.S.C. §§ 106 and 501.
                                  4         21.    Upon information and belief, the foregoing acts of infringement by
                                  5   Defendant have been willful, intentional, and purposeful, in disregard of and
                                  6   indifference to Plaintiff’s rights.
                                  7         22.    As a direct and proximate cause of the infringement by the Defendant of
                                  8   Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to
                                  9   damages and Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
                                 10         23.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000
THE AFFINITY LAW GROUP®




                                 11   per work infringed for Defendant’s willful infringement of the Photograph, pursuant
 5755 Oberlin Drive, Suite 200
    San Diego, CA 92121




                                 12   to 17 U.S.C. § 504(c).
       (858) 412-4296




                                 13         24.    Plaintiff is further entitled to his attorneys’ fees and full costs pursuant to
                                 14   17 U.S.C. § 505.
                                 15         25.    Defendant’s conduct, described above, is causing, and unless enjoined
                                 16   and restrained by this Court, will continue to cause Plaintiff irreparable injury that
                                 17   cannot be fully compensated by or measured in money damages. Plaintiff has no
                                 18   adequate remedy at law.
                                 19                                   PRAYER FOR RELIEF
                                 20         WHEREFORE, Plaintiff respectfully requests judgment as follows:
                                 21         1.     That Defendant be adjudged to have infringed upon Plaintiff’s copyright
                                 22                in the Photograph in violation of 17 U.S.C §§ 106 and 501;
                                 23         2.     That Defendant be ordered to remove the Photograph from its Website;
                                 24         3.     That Defendant be adjudged to have falsified, removed and/or altered
                                 25                copyright management information in violation of 17 U.S.C. § 1202.
                                 26         4.     That Plaintiff be awarded either: (a) Plaintiff’s actual damages and
                                 27                Defendant’s profits, gains or advantages of any kind attributable to
                                 28
                                                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                   4
                                      Case 2:18-cv-10757-RAO Document 1 Filed 12/28/18 Page 5 of 6 Page ID #:5




                                  1               Defendant’s infringement of Plaintiff’s Photographs; or (b) alternatively,
                                  2               statutory damages of up to $150,000 per copyrighted work infringed
                                  3               pursuant to 17 U.S.C. § 504;
                                  4         5.    That Defendant be required to account for all profits, income, receipts,
                                  5               or other benefits derived by Defendant as a result of its unlawful
                                  6               conduct;
                                  7         6.    That Plaintiff be awarded his costs, expenses and attorneys’ fees
                                  8               pursuant to 17 U.S.C. § 505;
                                  9         7.    That Plaintiff be awarded pre-judgment interest; and
                                 10         8.    Such other and further relief as the Court may deem just and proper.
THE AFFINITY LAW GROUP®




                                 11
 5755 Oberlin Drive, Suite 200
    San Diego, CA 92121




                                 12
       (858) 412-4296




                                 13
                                      DATED: December 28, 2018           THE AFFINITY LAW GROUP
                                 14

                                 15
                                                                          By: /s/ Gregory P. Goonan
                                 16                                          Gregory P. Goonan
                                                                             Attorneys for Plaintiff
                                 17                                          Robert O’Neil
                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                 5
                                      Case 2:18-cv-10757-RAO Document 1 Filed 12/28/18 Page 6 of 6 Page ID #:6




                                  1                               DEMAND FOR JURY TRIAL
                                  2         Plaintiff hereby demands a trial by jury on all issues so triable in accordance with
                                  3   Federal Rule of Civil Procedure 38(b).
                                  4

                                  5

                                  6
                                      DATED: December 28, 2018                 THE AFFINITY LAW GROUP
                                  7

                                  8
                                                                               By: /s/ Gregory P. Goonan
                                  9                                               Gregory P. Goonan
                                                                                  Attorneys for Plaintiff
                                 10                                               Robert O’Neil
THE AFFINITY LAW GROUP®




                                 11
 5755 Oberlin Drive, Suite 200
    San Diego, CA 92121




                                 12
       (858) 412-4296




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                     6
